Title: Thomas Jefferson to Jean Potocki, 12 May 1811
From: Jefferson, Thomas
To: Potocki, Jean


          
            Sir
            Monticello in Virginia. May 12. 1811.
          
           I have recieved your letter of Aug. 19. & with it the volume of Chronology you were so kind as to send me, for which be pleased to accept my thanks. it presents a happy combination of spar sparse and unconnected facts, which brought together & fitted to each other, forms a whole of symmetry, as well as of system. it is as a gleam of light flashed over the dark abyss of times past.  nothing would be more flattering to me than to give aid to your enquiries as to this continent, & to weave it’s antient history into the web of that of the old world; and, with this view, to accept the invitation to a correspondence with you on the subject. but time tells me I am nearly done with the history of the world; that I am now far advanced in the last chapter of my own, & that it’s last verse will be read out ere a few letters could pass between St Petersburg and Monticello. I shall serve you therefore more permanently by bequeathing to you another correspondent, more able, more industrious, and more like likely to continue in life than myself. Dr Benjamin S. Barton, one of the Professors of the college of Philadelphia, is learned in the antiquities of this country, has employed much time & attention on researches into them, is active, & punctual, and will, I think, better fulfill your wishes than any other person in the United States. if you will have the goodness to address a letter to him on the subject, with the enquiries you wish to make, he will, I am sure, set a just value value on the correspondence proposed, for which I shall take care to prepare him: and in committing to better hands an honor which, in earlier life I should have taken a pleasure in endeavoring to merit, I make a sacrifice of my own self-love, which is the strongest proof I can give you of the high respect and consideration of which I now tender you the assurances.
          
            Th: Jefferson
          
        